Citation Nr: 0201992	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  93-16 586A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to an initial rating for spinal arthritis 
from C7 to T1, with limitation of thoracic and lumbar motion, 
and history of lumbosacral strain in excess of 10 percent.

2. Entitlement to an initial compensable rating for bursitis 
of the right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from January 1971 until 
retiring in May 1991.  

A Board decision in May 2000 denied claims of service 
connection for respiratory disability, including asthma and 
hay fever, arthritis of multiple joints, and a left shoulder 
disability as not well grounded.  Under the Veterans Claims 
Assistance Act (VCAA) of 2000, P. L. 106-475, when claims 
were denied or dismissed as not well grounded and that 
adjudication became final during the period beginning on July 
14, 1999 (date of the decision of the United States Court of 
Appeals for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999)) and ending on November 9, 2000 (date of VCCA 
enactment) the appellant in such case has a right to 
readjudication de novo upon request (the requirement of 
submission of a well-grounded claim having been eliminated by 
the VCAA).  Accordingly, this matter is drawn to the 
attention of the RO.  


FINDINGS OF FACT

1.  The veteran has painful but a noncompensable degree of 
limitation of motion of the thoracic and lumbar segments of 
his spine.  

2.  The veteran has a noncompensable degree of limitation of 
motion of right shoulder but no pain on motion or other 
functional impairment.  


CONCLUSIONS OF LAW

1.  An initial rating for spinal arthritis from C7 to T1, 
with limitation of thoracic and lumbar motion, and history of 
lumbosacral strain in excess of 10 percent is not warranted.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Codes 5003 - 5292 (2001).   

2.  An initial compensable rating for bursitis of the right 
shoulder is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 
5019 - 5201 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  It rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminates the well-grounded claim requirement, and requires 
VA to provide additional assistance in developing all facts.  
It is applicable to claims pending at the time of its 
enactment, including the case presently before the Board.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001)) and 
(unless otherwise noted herein) made effective as of the date 
of the enactment of the VCAA.  The RO has met its 
notification and duty to assist obligations in the 
development of this case under the VCAA and the applicable 
regulations.  

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The statement of the case (SOC) and supplemental SOCs advised 
the veteran of the pertinent law and regulations as well as 
the basis for the decision in this case.  

Testimony was given at an RO hearing in January 1994.  In VA 
Form 21-4138, Statement in Support of Claim, in April 1994 
the veteran explained why he did not appear for a VA 
examination scheduled in April 1994.  In November 1994 the RO 
informed the veteran that it needed at least 30 days in 
advance as to when he would report for a VA examination and 
would await his reply, but he did not respond. 

In September 1997 the RO inquired whether he was willing to 
report for an examination and requested that if he had been 
hospitalized that he provide a copy of the hospital summary.  
In October 1997 the veteran stated he would attend a VA 
examination.  In VA Form 21-4138 of August 1999 he requested 
copies of all evidence in his claim file and it appears that 
this was provided to him in November 1999.  He was provided 
VA rating examinations in December 1997.  

In VA Form 21-4138 in November 1999 the veteran alleged that 
his VA examinations were inadequate and requested that he be 
provided independent examinations by specialists of his 
choosing.  The RO explained in December 1999 that this was 
not possible and informed him that he could submit any 
private medical evidence that he wished and again inquired 
whether he was willing to report for a VA examination.  

Following remand of the case in May 1999, the veteran failed 
to attend a travel board hearing scheduled in February 2000 
and a February 2000 Report of Contact indicates that he would 
supply a written explanation for that failure, but no such 
written explanation was received.  

Following remand of the case in May 2000, the RO wrote the 
veteran in that month and requested that he provide 
information as to treatment and furnish the names of all 
medical care providers, VA and private, who had treated him 
for spinal and right shoulder disability.  He was also 
requested to execute and return the necessary authorizations 
for release of such information.  In June 2000, after the 
veteran had called requesting information about his claims, 
the RO again wrote the veteran and requested the above noted 
information.  However, the veteran never provided the 
requested information and never returned executed 
authorization forms.  

The veteran failed to attend a VA examination scheduled in 
November 2000 and in December 2000 the RO wrote him and 
inquired if he was not willing to report for such an 
examination but there was no response.  

VA Form 10-7131 of February 2001 indicates that the veteran 
had only attended VA examinations at a VA medical facility in 
Winston-Salem, North Carolina.  

Here, the RO made reasonable efforts to obtain all relevant 
records adequately identified by the appellant relative to 
this case and it appears that all evidence so identified has 
been obtained and associated with the record on appeal or is 
not obtainable.  

Where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and where 
there has been extensive factual development of the case 
which indicates that no additional assistance would aid in 
further developing the claim, the VCAA is inapplicable.  
Wensch v. Principi, No. 99-2210, slip. op at 8 (U.S. Vet. 
App. Dec. 20, 2001) (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001)).  See also VCAA 114 Stat. 2097, 
§ 5103A(a)(2) (West Supp. 2001) (The Secretary is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."). 

The RO has met its notification and duty to assist 
obligations in the development of this case under the VCAA 
and the applicable regulations.  

The service representative alleges in the most recent 
Informal Hearing Presentation that the Court's holding in 
Stegall v. West, 11 Vet. App. 268 (1998) does not give the 
Board discretion to considered whether the failure to obtain 
information requested in a Board remand would constitute 
harmless error.  However, the duty to assist is not a one-way 
street.  When necessary or requested the veteran must 
cooperate with the VA in obtaining evidence.  If a veteran 
wishes help, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (reconsideration denied, 1 Vet. App. 406 
(1991)).  In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
it was stated that this was particularly true where "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible or 
onerous task on appellant." 

Spinal arthritis from C7 to T1, with limitation of thoracic 
and lumbar motion, and history of lumbosacral strain

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  The present disability level is the primary concern 
and past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This 
is not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only 
to the evidence as a whole but to both the recency and 
adequacy of examinations.  Powell v. West, 13 Vet. App. 31, 
35 (1999).  

The appellant perfected an appeal as to the initial grants of 
service connection and original assignment of 10 percent for 
the now service-connected spinal disorder and a 
noncompensable rating for the right shoulder disorder.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged" and are not 
subject to the provisions of 38 C.F.R. § 3.105(e) (2001) 
(requiring notice and a delay in implementation of a proposed 
rating reduction).  Fenderson, 12 Vet. App. 119 (1999).  
Because the RO did not specifically consider staged ratings, 
it must be determined that there is no prejudice to the 
appellant in the Board's consideration of staged ratings in 
the first instance.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  Here, the RO did consider all the evidence since 
discharge from military service and it has addressed the 
appropriate rating to be assigned at each stage of the 
proceedings.  As the regulations and rating criteria to be 
applied are the same, the Board finds no prejudice to the 
appellant in considering the issues as one of entitlement to 
higher ratings since the initial grant of service connection.  
Likewise, the Board has reviewed the entire evidentiary 
record.  This includes all service medical records and the 
Board notes that the April 1991 service retirement 
examination noted decreased strength and motion of the right 
shoulder and the thoracic and lumbar segments of the spine, 
although the loss and the remaining motion were not reported 
in degrees.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Together, 38 C.F.R. § 4.59 and DC 5003 deems painful motion 
from X-ray documented arthritis to be limited motion, even 
without actually limited motion and even though motion is 
possible beyond where pain sets in, and warrants a minimum 10 
percent rating for each joint affected.  Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  Further, an 
evaluation in excess of that solely for limitation of motion 
may be assigned because there may be additional disability as 
a result of pain or pain on repeated use of a joint.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. 
Brown, 8Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  In other words, when rating 
for limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

The criteria for evaluating a lumbosacral strain are found at 
38 C.F.R. Part 4, Diagnostic Code 5295 and provide that only 
slight subjective symptoms warrant a noncompensable 
evaluation but that characteristic pain on motion warrants a 
10 percent evaluation.  For a 20 percent evaluation there 
must be muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  A 
maximum 40 percent schedular rating may be assigned for a 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

As indicated, a 40 percent rating evaluation for lumbosacral 
strain includes osteoarthritic changes.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion is noncompensable, an 
evaluation of 10 percent is assigned if the joint is affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation; moderate limitation warrants a 20 percent 
evaluation; and severe limitation warrants a 40 evaluation.  
38 C.F.R. Part 4, Code 5292.  

On VA examination in August 1992 there was no postural 
abnormality or fixed deformity of the veteran's back and the 
musculature of his back was normal.  Forward flexion of his 
spine was to 60 degrees, extension was to 30 degrees, right 
and left lateral bending as well as rotation to the right and 
the left were to 30 degrees.  There was no objective evidence 
of pain on motion and no evidence of neurological involvement 
was noted.  Historically, the veteran complained of disc 
disease or problems with a low backache and episodic neck 
pain for about 3 to 4 years.  The diagnosis was a lower 
backache and neck pain, episodic in nature, probably myalgia.  
X-rays revealed mild degenerative arthritic changes of the 
articular facet joint at L5-S1 with some sclerotic change but 
the disc spaces were well preserved.  There was 10 degrees of 
scoliosis of the upper dorsal spine, convex to the right.  

At the January 1994 hearing the veteran testified that he had 
pretty good motion in his back, although he had pain in his 
back.  The pain was more in his upper spine, near his neck, 
than in his lower spine.  His back pain caused him to have 
difficulty sleeping, for which he used aspirin and Tylenol.  

On VA examination in December 1997 the veteran reported that 
he had not worked since retiring from the military but he did 
go bird hunting and, physically, he stayed fairly active.  He 
complained of episodic aching and stiffness in his low back.  
He had a somewhat poor posture but normal curvature of the 
cervical segment of his spine but slight thoracic scoliosis.  
His lumbar lordosis was preserved.  He had no tenderness in 
the low back.  Flexion of his low back was to 70 degrees, 
right and left lateral bending were to 40 degrees, and 
rotation was to 20 degrees without difficulty.  He had a 
short and normal gait and there was no pelvic tilt.  He had 
normal reflexes and no weakness in his lower extremities.  
The diagnoses were cervical "antivertebral" degenerative disc 
disease with radiculopathy and a history of occasional mild 
low back pain and a history of degenerative changes with a 
normal examination.  

Here, the veteran's complaints center primarily upon pain in 
the upper spine, in the area of the neck and radicular 
symptoms which radiated into his upper extremities.  However, 
he is not service-connected for disability of the upper 
vertebrae of the cervical spine and, thus, these symptoms may 
not be considered for rating purposes.  

While the veteran does have some limitation of motion, it is 
of a noncompensable degree.  Nevertheless, this degree of 
limitation of motion coupled with his complaints of pain and 
functional difficulty gave rise to the assignment of the 
current 10 percent disability rating.  However, throughout 
this appeal there has not been evidence that the degree of 
impairment is such as to warrant a schedular rating in excess 
of 10 percent, particularly in light of the fact that he 
remains physically active.  

Accordingly, an increased rating for this disorder is not 
warranted.  

Right Shoulder Bursitis

Under 38 C.F.R. § 4.71(a) DC 5019 (2001), bursitis is rated 
on limitation of motion of the affected part, as degenerative 
arthritis.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2001).  

Under 38 C.F.R. § 4.71a, DC 5201, limitation of an arm at the 
shoulder level warrants a 20 evaluation whether it is the 
major or minor extremity.  When motion is limited to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the major extremity and 20 percent for the 
minor extremity.  When motion is limited to 25 degrees from 
the side, a 40 percent evaluation is warranted for the major 
extremity and 30 percent for the minor extremity.  

On VA examination in August 1992 the veteran complained of 
having had daily but episodic shoulder pain for the last 5 
years.  He also complained of morning stiffness.  On 
examination all of his joints appeared to be within normal 
limits and no swelling or tenderness was noted.  There was 
normal range of motion of all joints.  The diagnosis was 
arthralgia of various joints of the veteran's body with 
morning stiffness of unknown etiology.  

At the January 1994 hearing the veteran testified that his 
right shoulder hurt once in a while and he reported having 
decreased range of motion and strength.  He related that his 
bursitis was worse in cold and damp weather.  

On VA examination in December 1997 the veteran again 
complained of pain in many joints, including in his 
shoulders.  He had a prior history of some soreness in his 
right shoulder.  His shoulders were symmetrical.  He reported 
sometimes feeling some soreness in the right shoulder, behind 
the shoulder and often in the muscle area to the top of the 
shoulder.  He inquired whether a shooting a shotgun 
repeatedly could cause this feeling.  He reported that there 
had been a diagnosis of bursitis but that his shoulder was 
not giving him any problem at the present time.  On 
examination his shoulder was normal and nontender.  There was 
no atrophy.  Forward elevation was to 160 degrees, abduction 
was to 160 degrees, internal rotation was to 90 degrees, 
external rotation was to 60 degrees, and extension was to 30 
degrees.  He had normal strength and reflexes and there was 
no crepitation in his shoulder.  He reported that his major 
joint problem was in his knees.  The pertinent diagnosis was 
a history of right shoulder bursitis with no abnormality seen 
on examination.  

There is no ankylosis or documented bony abnormality of the 
veteran's right shoulder (see DCs 5202 and 5203) but the 
veteran does have some limitation of motion of the right 
shoulder, although it is of a noncompensable degree.  
However, there is no clinical evidence of decreased strength 
or pain on motion.  In fact, no abnormality of his right 
shoulder (other than the noted limitation of motion) was 
found on the most recent VA rating examination.  In fact, 
throughout this appeal there has not been evidence that the 
degree of right shoulder impairment has warranted a 
compensable rating. 

Finally, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  
38 C.F.R. § 3.321(b)(1).  Specifically, there is no evidence 
of frequent hospitalization or marked interference with 
employment since the veteran retired from military service.  
Indeed, it does not appear that he has sought employment 
since retiring from active service.  There is otherwise no 
evidence which suggests that the veteran is not adequately 
compensated by the regular schedular standards.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996) (the Board may conclude that 
a claim does not meet the criteria for submission of the case 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001) ("restates without 
substantive change the requirements in existing law with 
respect to the benefit-of-the-doctrine" in effect prior to 
the VCAA, Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).  See Ortiz v. Principi, No. 01-7006, slip op. (Fed. 
Cir. Dec. 17, 2001) (benefit of the doubt is inapplicable if 
the evidence preponderates for or against a claim and applies 
only when the evidence is for and against is "nearly equal," 
thus rendering any decision on the merits "too close to 
call.")

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claims 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  




ORDER

An initial rating for spinal arthritis from C7 to T1, with 
limitation of thoracic and lumbar motion, and history of 
lumbosacral strain in excess of 10 percent is denied.  

An initial compensable rating for bursitis of the right 
shoulder is denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

